Citation Nr: 1134542	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A Notice of Disagreement was received in December 2008, a Statement of the Case was issued in May 2009, and a Substantive Appeal was received in July 2009.  

The Veteran testified at a hearing before the Board in February 2011.  

The issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection for sleep apnea in May 2008.  

In May 2010, the Veteran stated that he is treated at the Fayetteville VA Medical Centers (VAMC).  The most recent Fayetteville VAMC records are from 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

In February 2007, the Veteran was provided a VA examination.  The examiner opined that the Veteran's obstructive sleep apnea is "less likely as not (50/50 probability) caused by or a result of one visit in the service in November 2003 for insomnia."  The examiner did not address whether the Veteran provided a history of his symptoms or any treatment other than the one time in service.  Given the above inconsistencies in the examiner's opinion as to whether the Veteran's sleep apnea is less likely as not, or at least as likely as not (a 50% or higher degree of probability) related to service, the Board finds that additional VA examination would be helpful in the adjudication of the claim.

Moreover, in the July 2009 Substantive Appeal, the Veteran contends that sleep apnea is secondary to degenerative joint disease of the lumbar spine.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Under the circumstances, the Board believes that a VA examination with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Fayetteville VAMC dated from October 2008 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should resolve any conflicting statements, specifically those rendered by the February 2007 VA examiner.  Following a thorough evaluation, the examiner should:

a) Obtain a complete history from the Veteran of his symptoms, to include a history of the onset of his symptoms and determine whether he has sleep apnea;

b) opine whether any such sleep apnea is at least as likely as not related to the Veteran's service;

c) if not, whether any such sleep apnea is at least as likely as not related to the Veteran's service-connected degenerative joint disease of the lumbar spine;

d) if not, opine whether any such sleep apnea is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected degenerative joint disease of the lumbar spine; and

e) provide detailed rationale, with specific references to the record, for the opinions. 

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



